5/03/20 2 18PM

United States Bankruptcy Court
District of Kansas

Inre Keystone Pizza Partners, LLC _ Case No.

Debtor(s) a Chapter 11

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

 

 

 

‘Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder a a

D&J Chubb, LLC 4.5%

S. & T. Ravis, Co-Trustee, UTA 1%

TNT Pizza Partners, Inc. 94.5%

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date May 3, 2020 Signature !s/ Bryan C. Neuendorf
Bryan C. Neuendorf

 

 

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of | in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-20709 Doc#5 Filed 05/03/20 Pagei1of1
